Title: From John Adams to William Sever, 2 October 1775
From: Adams, John
To: Sever, William,Massachusetts Council, President


     
      Philadelphia Octr. 2. 1775
      Dr sir
     
     I do myself the Honour of writing to you for the sake of introducing to you Three Gentlemen, whose Characters and Embassy will render any private Introductions unnecessary. Dr. Franklyn, Mr. Lynch and Coll. Harrison, are a Committee from this Congress to consult, the General and the Council of the Massachusetts, the Governers of Connecticutt and Rhode Island, and the President of the Congress of New Hampshire, upon Points of great Consequence, concerning the Army, which they will open to you.
     We are in Hopes of News, every Day, from Genl. Schuyler and from Cambridge. The last Advices from England, are rather alarming. But We expected no better. If Powder can be imported or Petre made, We need not dread their Malice. I am sir, with great Respect and Esteem, your very hml sert,
     
      John Adams
     
    